DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 9/21/2022 has been received and entered into the case. Claims 1-11, 13 are pending and have been considered on the merits.  All arguments and amendments have been considered.

Specification
The disclosure is objected to because of the following informalities: Throughout the specification applicants refer to lactic acid strains L28 and L14 as Lactobacillus salivarius (abstract, 0007-0011), yet also L14 and L28 are also referred to as pathogenic bacteria (0007-0011). The specification also lists strain LP28 as both the lactic acid bacteria and the pathogenic bacteria (0007-0011). When looking to Table 1 (which lists strains to be used with the invention for a variety of feed) p. 38 of the specification, L14 is referred to as both a Lactobacillus acidopholus (84.4% API estimate) and Entercoccus hirae (WGS) yet claimed as Lactobacillus salivarius, and p. 45 of Table 1 lists LP28 as Lactobacillus salivarius.  Thus, it is not clear if L28 and LP28 are the same strain described in the specification and claimed according to applicants invention. In addition, the claims list L14 as L. salivarius yet the specification contradicts itself by referring to the strain as L. salivarius, yet identifies it as, E. hirae and L. acidopholus.  Appropriate correction is required to properly identify the strains both disclosed in the specification and currently claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, and as stated above, the claims and specification refer to L14 as Lactobacillus salivarius, yet when looking to Table 1 (which lists strains to be used with the invention for a variety of feed) p. 38 of the specification, L14 is referred to as both a Lactobacillus acidopholus (84.4% API estimate) and Entercoccus hirae (WGS). Thus, the specification fails to provide a clear and concise description of the invention and the manner of making and using. Further support is provided by applicants post-filing art provided on the IDS filed 9/21/22, which identifies L14 (A-C) as E. hirae, E. faecium and E. faecalis (Table 5, p. 10). 
As a second matter, claims 1-11, 13 are also rejected under rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981.
The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402). 
The invention requires the microorganisms Lactobacillus salivarius L14 and L28, as recited in the claims, and thus are essential to the invention recited in the claims.  The microorganisms must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	(a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	(d)  the deposit will be replaced if it should ever become inviable.
	Applicant is directed to 37 CFR § 1.807(b), which states:

(b) A viability statement for each deposit of a biological material
defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;                        
(2) The name and address of the depositor;                         
(3) The date of deposit;                                           
(4) The identity of the deposit and the accession number given by the depository;                                      
(5) The date of the viability test;                                
(6) The procedures used to obtain a sample if the test is not done by the depository; and                                          (7) A statement that the deposit is capable of reproduction.
	Applicant is also directed to 37 CFR § 1.809(d) which states:

(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit;
 (3) A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
 (4) The name and address of the depository.




As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

According to applicant’s specification (0009), a rendered meat product includes a meat, fatty meat trimmings, sausages.  Meats are defined as; (0025) As used herein, the term "meat" refers to any meat product or meat by-product (including those processed) from an animal which is consumed by humans or animals, including, without limitation, meat from bovine, ovine, porcine, poultry, fish and crustaceous seafood. As used in the present application, the term "ready to eat meat product", also referred to as RTE meat product, is intended to include any meat product which does not require cooking prior to consumption.  For examination purposes, Deli meats, hot dogs and sausages are interpreted, according to applicant’s definition, to be a rendered meat product. Support is provided by Amezquita et al. (J. Food protection, 2002, p. 316-325) which identify hot dogs and deli meats as Ready-to-eat meat products (p. 316, abstract, 1st col., 2nd parag.).  It should be noted that applicants only test the method using raw chicken fat (taken to be the rendered meat product) added to dog food. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recites the limitation "wherein the gram-positive bacteria, and wherein the gram-negative bacteria", respectively, in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 4 should depend from claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo et al., (Poster Abstract, March 29, 2016).
Regarding claims 1, 2, 4, 6-11, 13, Castillo teach a method of inhibiting the growth of Salmonella Typhimurium (a gram-negative food-borne pathogenic or nosocomial pathogenic microorganism and spoilage microorganism) in a rendered meat product, i.e. chicken fat used as a dog food ingredient, and contacting the chicken fat containing the pathogenic or nosocomial pathogen microorganism with stains L14 and L28. The treatment effectively reduced and inhibited Salmonella by day 3.  Therefore, the method effectively inhibits and reduces the growth of a food-borne pathogenic or nosocomial pathogenic microorganism and spoilage microorganism, thereby increasing the storage time of a rendered meat product. 
It is noted that applicants have amended claims 1, 8, 11 to include a “wherein clause”.  A "‘whereby clause” in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is contacting a meat product (contaminated with a food-borne pathogenic or nosocomial pathogenic microorganism and spoilage microorganism) with L. salivarius strains, and thus the “wherein L. salivarius L28 and L14 are antimicrobial against Salmonella and E. coli O157:H7 and L28 is bactericidal against Listeria monocytogenes” is only an intended result of the contact step as well as an inherent characteristic of the claimed strains. 1614, 1620 (Fed. Cir. 2003)). The method of Castillo is drawn to the same method as claimed, i.e. contacting a meat product (contaminated with a food-borne pathogenic or nosocomial pathogenic microorganism and spoilage microorganism) with L28 and L14. Thus, it is the Examiners position that these characteristics and function are inherent to claimed strains. One would necessarily expect to achieve the same results when practicing the method of Castillo, which is the same as applicants claimed method. 
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

	



Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 3, 4, 6, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beckman (US2015/0004293, IDS).
Beckman teaches a method of inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in rendered food products comprising inoculating a food product (0006-9, 0088-0090, Ex. 1) with lactic acid producing microorganisms including a Lactobacillus strain (0010) and L. salivarius (0049-0052) to control the growth of pathogen microorganisms in the food product (0003-0010).  Regarding claims 2, 6, 9, 11, 13, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli and Salmonella (0015, 0020, 0056, ex 1), while Clostridium botulinum is specific to the meat products.  Regarding claims 1, 8, 10, they teach that deli meats (i.e. a rendered meat product from an avian or mammalian that does not require cooking prior to consumption) and hot dogs, i.e. rendered food products, allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082). 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over each of Ware at al. (US8980611), (US7291326) and (US8496925).
Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella typhimurium, and Staphylococcus according the claims 1-11, 13 (col. 6, lines 35-40) in food, meat and/or meat products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with an amount sufficient to reduce pathogen of lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55, col. 6, lines 41-56) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  Regarding claim 10, the meat product is disclosed to be ground or processed meat products including sausages, hot dogs and bologna, i.e. rendered food product not requiring cooking prior to consumption (col. 5, lines 20-24). The teachings of (US’925 (see abstract, col., 1, lines 35-col. 2, lines 1-67, col. 3, lines 32-53, col. 4, lines 4-35, 55-66, col. 5,lines 19-23, 59) and US’326 (see abstract, col. 1, lines 55-67-col. 2, lines 1-58, col. 3, lines 15-27, 54-col. 4, lines 1-20, 40-51, col. 5, lines 5-8, 44, col. 6, lines 1-6, are the same as ‘611). 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.


Claim(s) 1-4, 6-11,13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garner et al. (US7858336). 
Garner teaches a method for inhibiting food-borne pathogens in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (col. 4) from Lactobacillus salivarius (col. 4, line 60, col. 10, lines 49, 67-col. 11, col. 22, lines 12-67). The pathogenic microorganisms include Aeromonas, E. coli, Listeria monocytogenes, Enterococcus faecium and faecalis, Salmonella typhimurium, Clostridium, Streptococcus, Vibrio, Campylobacter, Yersinia, Staphylococcus (col. 22-23).  The food products include meat and meat products including salami, sausages, ham, hot dogs, cold cuts. i.e. rendered meat products not requiring cooking before consumption (col. 24, lines 12-19).
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. (US2014/0341872 A1). 
Ware teaches a method of improving food safety by inhibiting pathogenic contamination on food materials (abstract, 0003). Ware teaches that food sources prone to contamination include meat, meat products (0005, 0038). Pathogenic bacteria include E. coli O157:H7, Salmonella and L. monocytogenes (a known meat product contaminant and food processing equipment contaminant) (0006, 0007, 0056).  Ware teach inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in food products comprising inoculating a food product with lactic acid producing microorganisms including a Lactobacillus strain and L. salivarius (0049) to control the growth of pathogen microorganisms in the food product (0008, 0011, 0038, 0040, 0043).  Regarding claims 2, 6, 9, 11, 13, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli O157:H7 and Salmonella (0011, 0015-18).  Regarding claims 1, 8, 10, they teach that deli meats (i.e. a rendered meat product from an avian or mammalian that does not require cooking prior to consumption) and hot dogs, i.e. rendered food products, allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082).  While Ware does not teach that the food product is a rendered meat product, they do teach known food-borne pathogenic bacteria to be E. coli O157:H7, Salmonella and L. monocytogenes, which contaminate meat, meat products and food processing equipment; and which can be effectively treated with lactic acid bacteria including L. salivarius to inhibit and reduce the contamination. Thus, regardless of what the meat product is, the lactic acid bacteria including Lactobacillus salivarius would be expected by a posita to perform as taught, i.e. to effectively inhibit and reduce growth of the pathogens on a food, food product and food processing equipment. 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain. Even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claims 5, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US2015/0004293) as applied to claims 1, 2, 3, 4, 6, 8, 9, 10 above, and further in view of each of Ware at al. (US2014/0341872 A1), (US8980611), (US7291326) and (US8496925).
Beckman teaches a method of inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in rendered food products comprising inoculating a food product (0006-9, 0088-0090, Ex. 1) with lactic acid producing microorganisms including a Lactobacillus strain (0010) and L. salivarius (0049-0052) to control the growth of pathogen microorganisms in the food product (0003-0010).  Regarding claims 2, 6, 9, 11, 13, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli and Salmonella (0015, 0020, ex 1), while Clostridium botulinum is specific to the meat products.  Regarding claims 1, 8, 10, they teach that deli meats (i.e. a rendered meat product from an avian or mammalian that does not require cooking prior to consumption) and hot dogs, i.e. rendered food products, allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082). 
While Beckman teaches the pathogenic microorganism to be E. coli, they do not specifically teach serotype 0157:H7, however serotype E. coli 0157:H7, is a well-known food-borne pathogen and is taught by Ware to be inhibited by lactic acid bacterium, Lactobacillus salivarius, in meat food products.  Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella typhimurium, (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  The meat product is disclosed to be ground or processed meat products including sausages, hot dogs and bologna, i.e. rendered food product not requiring cooking prior to consumption (col. 5, lines 20-24). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed lactic acid bacterium would be effective in inhibiting E. coli 0157:H7, a known food-borne pathogen, given the inhibiting activity of lactic acid bacterium against pathogenic E. coli and one would have had a reasonable expectation of contacting the pathogen with L. salivarius and inhibiting its growth. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US7858336) as applied to claims 1-4, 6-11,13 above, and further in view of each of Ware at al. (US2014/0341872 A1) (US8980611), (US7291326) and (US8496925).
Garner teaches a method for inhibiting food-borne pathogens in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (col. 4) from Lactobacillus salivarius (col. 4, line 60, col. 10, lines 49, 67-col. 11, col. 22, lines 12-67). The pathogenic microorganisms include Aeromonas, E. coli, Listeria monocytogenes, Enterococcus faecium and faecalis, Salmonella typhimurium, Clostridium, Streptococcus, Vibrio, Campylobacter, Yersinia, Staphylococcus (col. 22-23).  The food products include meat and meat products including salami, sausages, ham, hot dogs, cold cuts. i.e. rendered meat products not requiring cooking before consumption (col. 24, lines 12-19).
While Garner teaches the pathogenic microorganism to be E. coli, they do not specifically teach serotype 0157:H7, however serotype E. coli 0157:H7, is a well-known food-borne pathogen and is taught by Ware to be inhibited by lactic acid bacterium, Lactobacillus salivarius, in food products.  Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella, and Staphylococcus (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  the meat product is disclosed to be ground or processed meat products including sausages, hot dogs and bologna, i.e. rendered food product not requiring cooking prior to consumption (col. 5, lines 20-24). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed lactic acid bacterium would be effective in inhibiting E. coli 0157:H7, a known food-borne pathogen, given the inhibiting activity of lactic acid bacterium against pathogenic E. coli and one would have had a reasonable expectation of contacting the pathogen with L. salivarius and inhibiting its growth. 



Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. With regards to the prior art rejections of record applicants’ argument is that the references do not teach the use of L. salivarius L14, L28 nor a single strain having activity against Salmonella, E. coli O157:H7 and Listeria monocytogenes. 
It is the Examiners position that applicants have not demonstrated or argued differences between the claimed strains and those disclosed in the prior art, only that strains L14, L28 are not taught. Applicants argues that applicants own post-filing art provided on the IDS filed 9/21/22 to Ayala et al. confirms the claimed strains activity and demonstrates the strains are not cytotoxic to mammalian cells.  While the post-filing art has been considered, Applicant has not demonstrated anything which is unexpected regarding L. salivarius strains. The art of record demonstrates that L. salivarius effectively reduces and inhibits the growth of the claimed pathogenic food-borne microorganisms including Salmonella, E. coli O157:H7 and Listeria monocytogenes which are known in the art to be pathogenic food microorganisms, in or on food products, meat products, rendered meat products and food processing equipment. Thus, the lactic acid bacteria perform as claimed and absent evidence to the contrary, the use of L. salivarius in the method as claimed, would have been obvious to a posita before the effective filing date of the claimed invention. The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference. In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms). 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution. Regarding applicants’ arguments directed at the strains not being cytotoxic to mammalian cells, the lactic acid bacteria are disclosed by the Ware references, for example, to be administered to an animal (in feed or water) to reduce or eliminate the amount of potential harmful pathogens in the meat, thus, it is taken that the strains are not cytotoxic to mammalian cells (see US’925, col. 3, lines 25-31, 60-67). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651